DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



As to Claim 1,
The phrase “A scanning unit for determining a relative angular position of an angular scale that is rotatable about an axis relative to the scanning unit, the scanning unit comprising: a circuit board having a first surface and a second surface; a detector assembly which is disposed in a manner that enables scanning of the angular scale located opposite the first surface of the circuit board” on lines 1-5 is indefinite.
Claim 1 is directed towards “A scanning unit” and where the intended use of the scanning unit is “for determining a relative angular position of an angular scale that is rotatable about an axis relative to the scanning unit.”  As such, the angular scale is not positively recited in the claim, and the angular scale is not part of the scanning unit. However, applicant also recites “a detector assembly which is disposed in a manner that enables scanning of the angular scale located opposite the first surface of the circuit board.”  The above wording does not state that the detector assembly is disposed in a manner that enables scanning of the angular scale “when” the scale is located opposite, and instead the above claim language more positively recites that the detector enables scanning of the annular scale that is essentially recites as being located opposite the first surface of the circuit board.  Such a recitation is therefore unclear because it is unclear if the angular scale is or is not required in the claim, and thus the metes and bounds of the claim are unclear.  For the purpose of compact prosecution, the above phrase is being interpreted such that 
As to Claim 3,
The phrase “the first elastic element takes the form of an O-ring which is disposed centrally with respect to the axis” on lines 1-2 is indefinite.  Similar to what was noted above, applicant is defining the first elastic element with respect to the axis, but the Examiner respectfully notes that the axis is not part of the scanning unit and is instead defined by the angular scale.  Because the angular scale is not part of the scanning unit, and axis defined by the angular scale is also not present in the scanning unit.  As such, the above phrase is indefinite because applicant is defining and requiring a relationship of the first elastic element relative to a feature not found in the entire apparatus of the scanning unit. For example, if the scanning unit were merely sitting on a table, but not connected with respect to the angular scale, then the above recited axis would not be present even though ever element of the claim were met by the device sitting on the table.  The above claim is therefore indefinite because it is unclear how the first elastic element can be defined relative to a component or feature not reasonably found in or part of the scanning unit.
As to Claim 7,
The phrase “the opening has a rotationally symmetric inner surface having an axis of symmetry aligned with the axis” on lines 1-2 is indefinite. Similar to what was noted above, applicant is defining the axis of symmetry with respect to the axis, but the Examiner respectfully notes that the axis is not part of the scanning unit and is instead defined by the angular scale.  Because the angular scale is not part of the scanning unit, and axis defined by the angular scale is also not present in the scanning unit.  As such, the above phrase is indefinite because applicant is 
As to Claims 2-11,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as obvious over Niarfeix et al. (Niarfeix) (US 2008/0289838) in view of Iwahashi (US 2012/0169325). 

    PNG
    media_image1.png
    686
    764
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    396
    742
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    596
    600
    media_image3.png
    Greyscale

As to Claims 1 and 2,
Niarfeix discloses A scanning unit for determining a relative angular position of an angular scale that is rotatable about an axis relative to the scanning unit, the scanning unit comprising: a circuit board (78) having a first surface and a second surface (Figure 2); a detector assembly (76) which is disposed in a manner that enables scanning of the angular scale located opposite the first surface of the circuit board (Figure 2); evaluation electronics (Paragraph [0056] / note the printed circuit board must include evaluation electronics that allows it to process the 
Niarfeix is said to disclose the above first elastic element because the reference discloses a seal (90) as an (O-ring) in Figure 2.  Because this element is described as a seal, it is reasonable to conclude the that element is made of an elastic material such a rubber, especially given that it is an O-ring.  
However, Niarfeix does not expressly disclose that the element (90) is elastic, and therefore does not expressly disclose a first elastic element disposed under radial preload between the inner wall of the opening and the outer wall of the contact carrier such that the contact carrier is centered with respect to the inner wall of the opening, and Niarfeix does not disclose wherein the circuit board is torsionally rigidly attached to the housing body such that the circuit board is radially spaced from the housing body by a first gap, the first gap is filled with an adhesive.
Iwahashi discloses that it is known to form an O-ring as an elastic body (Paragraph [0037]), and wherein the circuit board (6) is torsionally rigidly attached to the housing body such that the circuit board is radially spaced from the housing body by a first gap (Figure 1), (Paragraph [0027]), the first gap is filled with an adhesive (Paragraph [0027]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Niarfeix to include using an elastic material for the O-ring element (90) to therefore disclose a first elastic element disposed under radial preload between the inner wall of the opening and the outer wall of the contact carrier such that the contact carrier is centered with respect to the inner wall of the opening, and wherein the circuit board is torsionally rigidly attached to the housing body such that the circuit board is radially spaced from the housing body by a first gap, the first gap is filled with an adhesive given the above disclosure and teaching of Iwahashi in order to advantageously provide a watertight seal (Paragraph [0042] of Fukuoka et al. (Fukuoka) (US 2006/0244439)) thereby preventing unwanted liquid such as water from entering the sensor device and contacting the sensor, thereby potentially damaging the sensor and causing the sensor to generate incorrect data, and to advantageously be able to hermetically house the circuit board so as to protect it from the outside environment (Paragraph [0027] of Iwahashi).
As to Claim 3,
Niarfeix discloses the first elastic element takes the form of an O-ring which is disposed centrally with respect to the axis (Figure 2).
As to Claim 4,
Niarfeix discloses the circuit board is torsionally rigidly attached to the housing body such that the circuit board is axially spaced from the housing body by a second gap (Figure 2 / 
As to Claim 5,
Niarfeix does not disclose the second gap is filled with an adhesive.
Iwahashi discloses filling the space above the printed circuit board with an adhesive (Figure 1), (Paragraph [0027]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Niarfeix to include filling the space above the printed circuit board with an adhesive and to therefore include the second is filled with an adhesive given the above disclosure and teaching of Iwahashi in order to advantageously be able to hermetically house the circuit board so as to protect it from the outside environment (Paragraph [0027]).
As to Claim 6,
Niarfeix discloses the outer wall of the contact carrier is geometrically shaped as a cylindrical shell (Figures 2,3).
As to Claim 7,
Niarfeix discloses the opening has a rotationally symmetric inner surface having an axis of symmetry aligned with the axis (Figures 2,3).
As to Claim 8,
Niarfeix discloses the housing body has a bottom, and wherein the circuit board is mounted to the housing body in such a way that the evaluation electronics is located between the bottom and the circuit board (Figure 2 / note that the evaluation circuitry must be located on the PCB, and that either the upper or lower portion of the housing can be defined as a top or bottom, 
As to Claim 9,
Niarfeix discloses the bottom has a hole in which is mounted a sleeve which receives the contact carrier (Figure 2 / note the hole that the sleeve is located in that extends from above the circuit board to the lower end of the housing, and thus regardless of where the evaluation circuitry is located, a bottom portion can be said to include a hole/sleeve that receives the contact carrier).
As to Claim 10,
Niarfeix discloses a second elastic element (82) is disposed between the sleeve and hole (Figure 2 / note the hole can be defined to start where the element (82) is located, and thus element (82) is located between the extremities of the hole and the sleeve), (Paragraph [0058]).
As to Claim 11,
Niarfeix discloses the second elastic element takes the form of an O-ring (Figure 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 2017/0248449 to Kareco et al. which discloses a module sensor system with a plug connection, 2) US 2016/0290836 to Suma et al. which discloses a sensor system including the use of O-rings, and 3) US 2007/0151322 to Steinich which discloses a sensor aligned with a rotating object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858